932 So.2d 1169 (2006)
Joe Clayton HALL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-2561.
District Court of Appeal of Florida, Second District.
June 30, 2006.
James Marion Moorman, Public Defender, and Cynthia J. Dodge, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Susan D. Dunlevy, Assistant Attorney General, Tampa, for Appellee.
CANADY, Judge.
Joe Clayton Hall appeals his conviction and sentence for sale of cocaine and resisting an officer without violence. We affirm Hall's conviction without comment. However, the State concedes that the trial court erred in imposing $80 in costs of prosecution because the State failed to document its request for costs. See Howard v. State, 920 So.2d 764, 765 (Fla. 2d DCA 2006); Hill v. State, 845 So.2d 310, 310 (Fla. 2d DCA 2003); Tucker v. State, 832 So.2d 840, 840 (Fla. 2d DCA 2002).
Because the State failed to meet its burden of demonstrating the amount of costs incurred as required by section 938.27(4), Florida Statutes (2004), we strike the $80 costs of prosecution and remand to the trial court with directions that such costs may be reimposed following the State's production of the required documentation. See Howard, 920 So.2d at 765; Hill, 845 So.2d at 311; Tucker, 832 So.2d at 841.
Conviction affirmed; costs award stricken; remanded with instructions.
DAVIS and WALLACE, JJ., Concur.